Specifically, it appears that the orders appellant seeks to challenge in
                   these appeals are not substantively appealable as a final, appealable
                   judgment has not been entered below.      See NRAP 3A(b)(1) (providing for
                   an appeal from a final judgment in an action or proceeding). In particular,
                   appellant's claims against several parties remain pending below and the
                   challenged orders dismissing various other parties from the underlying
                   case have not been certified as final under NRCP 54(b).     See Lee v. GNLV
                   Corp., 116 Nev. 424, 996 P.2d 416 (2000) (stating that a final judgment is
                   one that disposes of all issues presented in the case, and leaves nothing for
                   the future consideration of the district court, except for post-judgment
                   issues such as attorney fees and costs). Accordingly, we lack jurisdiction
                   to consider these appeals, and we therefore order them dismissed. In light
                   of our dismissal of these appeals, we deny as moot all requests for relief
                   currently pending in these appeals.
                                 It is so ORDERED.




                                            Pickering


                  p  ooct...str J.
                   Parraguirre                                Saitta
                                                                                          J.




                   cc:   Hon. Valerie Adair, District Judge
                         Anthony Dewane Bailey
                         North Las Vegas City Attorney
                         Clark County District Attorney
                         Olson, Cannon, Gormley, Angulo & Stoberski
                         Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
             ))

                  CONS